—Appeal by the State from a judgment of the Court of Claims entered in favor of the claimant for the sum of $1,869.01. Claimant entered into a contract with the State to patch and clean terazzo and tile floors and walls in a State hospital. The first issue involved is whether the word “ spaces ” as used in the contract meant, so far as cleaning was concerned, the entire rooms in which the patching was done or only the areas patched. The Court of Claims found that the contract did not require claimant to clean entire rooms but only areas where patchwork was done. The State however directed claimant to clean the entire rooms, and this, above and beyond the patchwork, was held to be extra work for which claimant was entitled to $1,486.08, with interest. There is no dispute that this sum represents the value of the work done. We think the contract sustains the interpretation placed upon it by the court below. The State argues that if the contract was ambiguous claimant is bound by the State Architect’s decision. There is no finding of ambiguity and we make none. That part of the judgment which directs the payment of interest on *848retained percentages was proper under the circumstances. Judgment unanimously affirmed, with costs. Present — Poster, P. J., HefÉernan, Brewster, Bergan and Coon, JJ.